           Case 1:17-cr-00315-SS Document 358 Filed 04/29/20 Page 1 of 5



PROB 12C
 (6/96)


                         United States District Court
                                               for

                              WESTERN DISTRICT OF TEXAS


                                Amended
     Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Jacob Guzman                                Case Number: A-17-CR-315(06)-SS

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior United States District Judge

Date of Original Sentence: April 26, 2018

Original Offense: Count Eight: Conspiracy to Possess with Intent to Distribute Cocaine, in
violation of 21 U.S.C.§§ 846 and 841(a)(1) and (b)(1)(C); Count Nine: Possession with Intent to
Distribute Cocaine Near a School, in violation of 21 U.S.C. §§ 841(a)(1) and 860.

Original Sentence: _30 months’ incarceration on each count, to run concurrently for a total of 30
months’ incarceration. Followed by three (3) years of supervised release on Count Eight and six
(6) years of supervised release on Count Nine, to run concurrently for a total of six (6) years of
supervised release. Special conditions include substance abuse counseling; alcohol abstinence; no
gang association; search condition; and a $200 special assessment (paid in full).

Type of Supervision: Supervised Release      Date Supervision Commenced: November 7, 2019

Assistant U. S. Attorney: Matt Harding               Defense Attorney: _Bristol Myers - Appointed


═══════════════════════════════════════════════════════

                              PREVIOUS COURT ACTION


On December 4, 2019, a Probation Form 12A was submitted to the Court alleging the defendant
was arrested on November 9, 2019, for Driving While Intoxicated and Resisting Transportation.
The state charge remains pending in Hays County, Texas. It was respectfully recommended no
Court action be taken to allow the state court to dispose of said charge. The Court concurred.
These state cases are in pre-file status in the Hays County Court at Law #1.
          Case 1:17-cr-00315-SS Document 358 Filed 04/29/20 Page 2 of 5
Jacob Guzman
A-17-CR-315(01)-SS
Amended Petition for Warrant or Summons for
Offender Under Supervision
Page | 2

On January 9, 2020, a Probation Form 12A was submitted to the Court alleging the defendant
submitted a urine specimen on December 13, 2019, which tested positive for cocaine. The
intensity of the defendant’s substance abuse treatment was increased. It was respectfully
recommended that no Court action be taken, and the Court concurred.

On February 7, 2020, a Probation Form 12A was submitted to the Court alleging the defendant
submitted a urine specimen on January 23, 2020, which tested positive for cocaine. The intensity
of the defendant’s substance abuse treatment was increased. It was respectfully recommended that
no Court action be taken, and the Court concurred.

On March 5, 2020, a Probation Form 12C was submitted to the Court alleging the defendant was
arrested for Driving While Intoxicated; and was unsuccessfully discharged from substance abuse
treatment due to a lack of participation, attendance, and continued drug usage. On March 5, 2020,
the Court issued a warrant for the arrest of the defendant. On November 15, 2019, the defendant
was released on state bond and the charges remain pending under Hays County Docket No. 19-
5591CR-1. The defendant is set for plea and sentencing on June 25, 2020. On April 24, 2020, the
federal supervision warrant was executed. Revocation proceedings remain pending.


                                 PETITIONING THE COURT

[X] To issue a warrant                                [ ] To issue a summons

The probation officer believes that the offender has violated the following condition(s) of
supervision:

Violation Special Condition No. 2: “The defendant shall not use or possess alcohol.”

Violation of Mandatory Condition No. 1: “The defendant shall not commit another federal, state,
or local crime during the term of supervision.”

Nature of Noncompliance: According to the Kyle, Texas, Police Department records, on
November 9, 2019, an officer responded to a call of a reckless driver who was unable to maintain
his/her lane of traffic and then pulled into a gas station. The officer located the described vehicle
and contacted the driver, identified as the defendant, Jacob Guzman. The officer noted that there
were two open beer cans in the vehicle and administered a series of field sobriety tests, which the
defendant failed. The defendant refused to submit a breath specimen and was subsequently
arrested and charged with Driving While Intoxicated. A record check determined the defendant’s
license was suspended. Accordingly, he was also charged with Driving While License Invalid.
Once detained, the defendant was placed in the patrol car and began to repeatedly unlock his seat
belt. The officer warned the defendant that if he continued to unlock his seat belt, he would be
charged with Resisting Transportation. The defendant again unlocked his seat belt and then began
          Case 1:17-cr-00315-SS Document 358 Filed 04/29/20 Page 3 of 5
Jacob Guzman
A-17-CR-315(01)-SS
Amended Petition for Warrant or Summons for
Offender Under Supervision
Page | 3



to slam his face against the partition. The defendant was placed in additional restraints to prevent
him from injuring himself. The defendant was further charged with Resisting Transportation.

On November 15, 2019, the defendant was released on state bond and the charges remain pending
under Hays County Docket No. 19-5591CR-1. The defendant is set for plea and sentencing on
June 25, 2020.

According to the Kyle, Texas, Police Department records, on March 29, 2020, an officer randomly
ran a check on a vehicle’s license plate. The information returned noted that the vehicle was
registered to Jacob Guzman, who had an outstanding warrant. The officer made contact with the
driver of the vehicle. The driver identified himself at Isaac Guzman, date of birth 06/15/1995.
The officer was able to determine the driver was Jacob Guzman and not his brother Isaac, based
on booking photographs. The officer offered Guzman another opportunity to provide his true
identity or be charged with Failure to Identify. Guzman repeatedly indicated his true name is Isaac
Guzman. The defendant was subsequently arrested and charged with Failure to Identify.

On April 24, 2020, the defendant was released from Hays County Jail to federal custody. The state
charges remain pending, under Hays County Docket No. 20-1445CR-1. The defendant is set for
plea and sentencing on June 25, 2020.

Violation of Mandatory Condition No. 3: “The defendant shall refrain from any unlawful use of
a controlled substance. The defendant shall submit to one drug test within 15 days of release on
probation or supervised release and at least two periodic drug tests thereafter (as determined by
the court) for use of a controlled substance, but the condition stated in this paragraph may be
ameliorated or suspended by the court if the defendant’s presentence report or other reliable
sentencing information indicates low risk of future substance abuse by the defendant.”

Nature of Noncompliance: On December 16, 2019, the defendant submitted to a random drug
test that was returned positive for cocaine. On January 7, 2020, while meeting with this officer,
the defendant admitted to using cocaine to cope with personal issues.

On January 23, 2020, the defendant submitted to a random drug test that was returned positive for
cocaine. On February 5, 2020, while meeting with this officer, the defendant admitted to using
cocaine on multiple occasions, the last occurring on February 3, 2020, to cope with personal issues.

On February 20, 2020, the defendant submitted to random drug test that was returned positive for
marijuana.
          Case 1:17-cr-00315-SS Document 358 Filed 04/29/20 Page 4 of 5
Jacob Guzman
A-17-CR-315(01)-SS
Amended Petition for Warrant or Summons for
Offender Under Supervision
Page | 4

On February 24, 2020, the defendant submitted to a random drug test that was returned positive
for marijuana, cocaine, and amphetamines.

Violation of Special Condition: “The defendant shall participate in a substance abuse treatment
program and follow the rules and regulations of that program. The program may include testing
and examination during and after program completion to determine if the defendant has reverted
to the use of drugs. The probation officer shall supervise the participation in the program (provider,
location, modality, duration, intensity, etc.). The defendant shall pay the costs of such treatment
if financially able.”

Nature of Noncompliance: On November 8, 2019, the defendant was instructed to attend two
individual substance abuse counseling sessions monthly at Kearley and Schmitt. The defendant
did not begin his substance abuse treatment until December 16, 2019, due to his incarceration in
Hays County, Texas, for Driving While Intoxicated.

On January 13, 2020, the defendant was informed his substance abuse treatment would be
increased to include two cognitive manualize group sessions twice a week for 13 weeks, starting
on January 27, 2020. Additionally, he would attend one individual counseling session each month.

On January 13, 2020, the defendant failed to attend his individual counseling session.

On February 5, 2020, during a job site visit, the defendant reported he was admonished in group
for falling asleep on February 2, 2020. The defendant was warned that his participation in the
substance abuse treatment program is mandatory and if he is unsuccessfully discharged from the
program, the Court would be notified.

On February 12, 2020, the defendant failed to attend his individual counseling session, and failed
to reschedule the appointment.

On February 13, 2020, the defendant’s counselor called this officer to report the defendant is
sleeping in the group sessions and it is causing a disruption with the other participants. On this
same date, the defendant reported to his group session 40 minutes late and was not permitted to
participate in the session.

On February 17, 2020, the defendant failed to attend group. He reported he was suffering from a
cold but, was unable to provide documentation to substantiate the claim.

On February 18, 2020, the defendant was unsuccessfully terminated from the substance abuse
program.
           Case 1:17-cr-00315-SS Document 358 Filed 04/29/20 Page 5 of 5
Jacob Guzman
A-17-CR-315(01)-SS
Amended Petition for Warrant or Summons for
Offender Under Supervision
Page | 5

U. S. Probation Officer Recommendation: The term of supervision should be
revoked.

Approved by,                                               Respectfully submitted,


                                                                      ___________
Hector J. Garcia                                           Linda Cano
Supervising U.S. Probation Officer                         Sr. U.S. Probation Officer
                                                           Date: 4/28/2020

Received by,




Matt Harding
Assistant U.S. Attorney

□ recommend             ☐does not recommend        Justification:


=====================================================================

THE COURT ORDERS:

[ ] No Action

[X] The Issuance of a Warrant

[ ] The Issuance of a Summons

[ ] Other: Continue the warrant issued March 5, 2020, in effect.




                                                           Honorable Susan Hightower
                                                           U.S. Magistrate Judge

                                                            April 29, 2020
                                                           Date
